Citation Nr: 0713482	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-11 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a restoration of a 30 percent rating for 
the left knee disability from December 1, 2001.    

2.  Entitlement to a disability rating in excess of 10 
percent rating for the left knee disability from December 1, 
2001.    

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to April 
1976 and from March 1979 to December 1984.        

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington, which reduced the disability rating of 
the left knee disability from 30 percent to 10 percent from 
December 1, 2001 and determined that new and material 
evidence had not been received to reopen the claim for 
service connection for PTSD.  The Board notes that the RO has 
characterized the appeal of the rating reduction as an 
increased rating issue.  For clarity's sake, the Board has 
listed the rating reduction issue and the increased rating 
issue separately on the title page and will discuss each 
issue separately below.     

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The service-connected postoperative residuals of a left 
knee injury are principally manifested by complaints of pain, 
weakness, stiffness, and swelling and intermittent flare-ups 
of pain with objective findings of full range of extension, 
flexion limited to 126 to 138 degrees, and moderate to severe 
functional loss due to pain, and fatigability without 
objective evidence of subluxation, instability, ankylosis, 
dislocation, or x-ray findings of arthritis.      

2.  From December 1, 2001, the competent evidence does not 
disclose improvement of the veteran's left knee disability.  

3.  In a March 2000 rating decision, the RO denied 
entitlement to service connection for PTSD.    

4.  The evidence added to the record since the March 2000 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
PTSD.     


CONCLUSIONS OF LAW

1.  The 30 percent evaluation for the postoperative residuals 
of the left knee injury is restored from December 1, 2001.  
38 U.S.C.A. § 1155; 38 C.F.R. § § 3.344(c), 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).

2.  The criteria for a disability evaluation in excess of 30 
percent for the service-connected postoperative residuals of 
the left knee injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006). 

3.  Evidence added to the record since the final March 2000 
rating decision is new and material; thus, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The claim to reopen now before the Board was received at the 
RO in March 2000.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), definition of new and material evidence, which 
became effective August 29, 2001.  In this case, the former 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

Regarding the application to reopen the claim for service 
connection for PTSD, in view of the Board's favorable 
decision to reopen the claim, there is no need to undertake 
any review of compliance with the VCAA.  Further assistance 
is unnecessary to aid the veteran in substantiating the claim 
to reopen.    

Regarding the appeal of the rating reduction, in view of the 
Board's favorable decision to restore the 30 percent rating 
for the left knee disability from December 1, 2001, there is 
no need to undertake any review of compliance with the VCAA.  
Further assistance is unnecessary to aid the veteran in 
substantiating the claim to restore the 30 percent rating for 
the left knee.    

Regarding the claim for a higher rating for the left knee 
disability, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.  The RO provided 
a VCAA notice letter to the veteran in June 2005.  The letter 
advised the veteran of what was needed to substantiate the 
claim for an increased rating.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence that pertains to 
the claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2), and (3) are not at issue.  Regarding 
element (4) (degree of disability) and element (5) (effective 
date), the veteran was provided with notice of these elements 
in the March 2006 VCAA notice letter.  

Although the VCAA notices were provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying 
notices in June 2005 and March 2006.  After the VCAA notice 
was provided, the veteran had several months to respond to 
the notice and submit additional evidence in support of his 
claim before the claim was certified to the Board for 
appellate review.  In fact, the appeal for an increased 
rating had been pending for several years and the veteran had 
several years to submit evidence and information in support 
of his claim.  The claim was readjudicated in May 2006, after 
the notice was provided.  The Board also points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board further finds that the duty to assist has been met.  
VA treatment records from the VA medical facility in Spokane 
dated from 1996 to April 2006 were obtained.  The veteran was 
afforded VA examinations in September 1999, June 2001,and 
June 2005 in order to determine the nature and severity of 
the left knee disability.  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a restoration of a 30 percent rating and 
entitlement to a disability rating in excess of 10 percent 
rating for the left knee disability.

Legal Criteria

Rating Reductions

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  In addition, the RO must notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e). 

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a). 

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344 (c). 



Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

Rating Knee Disabilities

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to a restoration of a 30 percent rating for the 
left knee disability from December 1, 2001

The issue before the Board is entitlement to a restoration of 
a 30 percent disability evaluation for the service-connected 
postoperative residuals of a left knee injury from December 
1, 2001.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Id.  In the present case, the 
requirements set forth in 38 C.F.R. § 3.105(e) (notice of the 
contemplated action and a 60 day period to present additional 
evidence) have been met.  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of rating in effect for five 
or more years, do not apply in this case because the 30 
percent rating for the left knee disability was in effect 
only from December 12, 1996 to December 1, 2001.  For 
disability ratings in effect for less than five years, 
adequate reexamination that discloses improvement in the 
condition will warrant reduction in rating.  See 38 C.F.R. 
§ 3.344(c). 

After careful review of the record, the Board concludes that 
improvement of the service-connected left knee disability was 
not shown at the time of the proposed rating reduction.  

The 30 percent rating was initially assigned to the service-
connected postoperative residuals of a left knee injury based 
upon the findings of the October 1997 VA examination.  The 
October 1997 VA examination report indicates that the veteran 
reported having shooting pains in the left knee and the pain 
radiated down to the toes.  The veteran reported that 
sometimes, his left knee locked and gave way.  He stated that 
standing or walking for a long time caused the symptoms to 
reoccur.  The veteran reported that the left knee flared up 
once a month and the pain lasted a day or two.  He described 
the pain during flare-ups as 8 out of 10.  He stated that the 
symptoms were worse with wet, cold weather and the knee would 
swell and get stiff.  The veteran reported that overdoing it 
or extra activity aggravated the knee.  Rest, heat, and cold 
packs made the left knee better.  The veteran also indicated 
that bed rest alleviated the pain from flare-ups.  He 
indicated that pain pills helped but did not completely slow 
down the pain.  The veteran used a cane during flare-ups.  
Examination revealed that range of motion of the left knee 
was zero to 135 degrees.  The examiner noted that range of 
motion was painful at 130 degrees.  Lateral laxity to the 
outside was painful.  The examiner noted that repetitive use 
caused pain and flare-ups with redness, heat, and swelling 
and overuse of the knee caused flare-ups.  The veteran's gait 
had a limp but there was no callosity, breakdown, or unusual 
shoe wear.  There was pain at the lateral collateral 
ligaments when testing for laxity.  The diagnosis was left 
knee injury with x-rays showing focal calcification along the 
lateral aspect of the left lateral femoral condyle.  The 
examiner stated that this could be an old avulsion injury 
causing moderate to severe functional loss in relationship to 
occupation and ability to get or maintain occupations due to 
history and pain.      

The 30 percent rating was assigned to the left knee 
disability based upon VA examination findings that the left 
knee disability was productive of moderate to severe 
functional loss due to pain.  The RO assigned the 30 percent 
rating to the left knee disability, by analogy, under 
Diagnostic Code 5257, for severe impairment of the left knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The evidence of record does not disclose that the service-
connected left knee disability had improved at the time of 
the proposed reduction, and re-examination in September 1999 
did not show improvement.  At the VA examination, the veteran 
reported that he experienced pain on a daily basis.  He 
stated that the pain was a 7 out of 10, and he experienced 
swelling and heat.  The veteran reported that the pain was 
worse with pressure drops in the atmosphere and with walking 
greater than 10 to 15 minutes or sitting in one position for 
10 minutes.  His pain was relieved with changes in position, 
applications of ice, hot baths, or Codeine.  Examination 
revealed no evidence of heat, induration, or effusion.  There 
was no medial or lateral collateral ligament tenderness.  
Motor strength was 4+/5.  Range of motion was zero to 138 
degrees on the left.  There was evidence of anterior ligament 
laxity.    

The Board finds that the reexamination in September 1999 did 
not disclose improvement of the left knee disability.  The 
September 1999 VA examination report shows that the veteran 
still experienced pain in the left knee and activity such as 
walking for ten or fifteen minutes aggravated the pain.  The 
VA examination shows that the veteran continued to have 
limitation of flexion of the left knee.  The Board points out 
that the September 1999 VA examination report did not 
disclose whether the left knee disability continued to cause 
functional loss due to pain.  As noted above, the 30 percent 
rating was based upon the finding of moderate to severe 
functional loss of the left knee due to pain.  See Deluca, 
supra.  There is no competent evidence of record, at the time 
of the rating reduction which establishes that the function 
of the left knee had improved.  

Review of the record shows that the left knee was again 
examined in June 2001 and June 2005.  The June 2001 VA 
examination report indicates that the veteran continued to 
experience pain in the left knee.  He also reported 
experiencing swelling, weakness, and stiffness during wet and 
cold weather.  The veteran reported having infrequent 
instability and periods of flare-ups.  He used a cane during 
flare-ups.  Examination revealed that range of motion of the 
left knee was zero degrees to 126 degrees.  There was slight 
medial joint line tenderness with palpation of the tibial 
femoral joint line.  

The June 2005 VA examination report indicates that the 
veteran reported having constant pain in the left knee.  
Range of motion was zero degrees to 135 degrees.  The 
examiner noted that there was fatigability of the left knee 
manifested by an inability to squat or walk greater than a 
block and a half.  The veteran reported that he continued to 
have flare-ups of pain and the pain was an 8 out of 10.  
There was no loss of stability in the left knee and there was 
no crepitus on palpation.  

The Board points out that the June 2001 and June 2005 VA 
examination reports did not reveal any significant 
improvement as to the degree of functional loss caused by the 
service-connected left knee disability.  The VA examination 
reports indicate that the veteran continued to experience 
pain in the left knee with limited flexion.  The June 2005 VA 
examination report indicates that there was evidence of 
fatigability.  The medical evidence of record does not 
establish that the function of the left knee improved or that 
the left knee disability improved.    

In light of the foregoing, the Board finds that the reduction 
in the evaluation of the veteran's left knee disability from 
December 1, 2001 was not proper, and restoration of the 30 
percent rating for the postoperative residuals of the left 
knee injury is warranted effective December 1, 2001.    

Entitlement to a disability evaluation in excess of 30 
percent for post operative residuals of a left knee injury. 

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
service-connected postoperative residuals of the left knee 
injury.  The service-connected left knee disability is 
currently rated, by analogy, under Diagnostic Code 5257, 
other impairment of the knee, by analogy.  See 38 C.F.R. 
§ 4.20, 4.71a, Diagnostic Code 5257.  A 30 percent rating is 
the highest possible rating under this diagnostic code.  Id.     

A disability evaluation in excess of 30 percent in not 
warranted under Diagnostic Code 5256, ankylosis of the knee.  
The medical evidence of record shows that the veteran is able 
to move the left knee joint and has range of motion from zero 
degrees to 126 to 138 degrees.  Thus, a disability evaluation 
in excess of 30 percent under Diagnostic Code 5256 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.   

The Board points out that ratings in excess of 30 percent are 
not available under Diagnostic Codes 5258, 5259, and 5260.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 to 5260.  

A disability evaluation in excess of 30 percent in not 
warranted under Diagnostic Code 5261, limitation of 
extension.  The VA examination reports dated in 1999, 2001, 
and 2005 indicate that the veteran had full extension of the 
left knee.  Thus, a disability evaluation in excess of 30 
percent under Diagnostic Code 5261 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected left knee disability.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
notes that the currently assigned 30 percent rating takes 
into account the moderate to severe functional loss due to 
pain in the left knee.  Pain was considered when the range of 
motion testing was performed and the medical evidence shows 
that there was still full extension of the left knee.  The 
veteran's current 30 percent rating takes into consideration 
and incorporates the functional loss due to pain, including 
pain during flare-ups.  The left knee disability has not been 
shown to produce functional impairment that would warrant a 
rating higher than 30 percent.  See DeLuca; supra.  Based on 
the objective medical evidence of record, there is no basis 
for the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board notes that a separate 10 percent evaluation is not 
warranted under VAOPGCPREC 23-97 or VAOPGCPREC 9-98 for 
arthritis with limitation of motion or painful motion, in 
addition to the 30 percent evaluation assigned under 
Diagnostic Code 5257.  As noted above, the medical evidence 
of record consistently shows that there is no objective 
evidence of instability or x-ray findings of arthritis.    

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
left knee disability.  As noted, the medical evidence shows 
that the veteran has full extension of the left knee. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 30 
percent for the postoperative residuals of the left knee 
injury is not warranted.  The preponderance of the evidence 
is against the claim, and the claim is denied.  

III.  Whether new and material evidence has been received to 
reopen the claim for service connection for PTSD.

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  With respect to the third element, if the 
evidence shows that the veteran engaged in combat and he is 
claiming a combat related stressor, no credible supporting 
evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 
283 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a March 2000 rating decision, the RO denied entitlement to 
service connection for PTSD on the basis that there was no 
evidence of a current diagnosis of PTSD, no evidence of 
treatment for a psychiatric disorder in service, and no 
evidence of specific stressor events which led to the PTSD.  
The evidence of record at the time of this decision consisted 
of the service medical records; service personnel records; 
treatment records by Dr. H.A. dated in 1976; lay statements 
dated in July 1976; VA examination reports dated in April 
1985, March 1985, May 1985, November 1985, October 1997, and 
September 1999; a March 1985 hearing transcript from a 
hearing before the RO; VA hospital records dated from October 
1976 to November 1976; and VA treatment records dated in June 
1976, from February 1985 to December 1986, and from December 
1996 to September 1997.  The veteran was notified of this 
decision and he did not file an appeal.  The March 2000 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.   

In March 2000, the veteran submitted evidence in support of 
his claim for service connection for PTSD, and this statement 
and evidence was construed as a claim to reopen.  In order to 
reopen a claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence submitted since March 2000 consist of statements 
from the veteran which describe the stressor events dated in 
January 2000 and February 2003; treatment records by Dr. A.R. 
dated in February 1999; treatment records from S.F. dated 
from February 2000 to April 2000; treatment records from the 
F.C. Community Services dated in March 2000; a statement by 
Dr. J.L.; a statement by Dr. C.A.; treatment records from the 
F.C. Memorial Hospital dated from 1990 to 1996; treatment 
records from the M. Medical Center dated in June 2001; a 
statement by Dr. C.A. dated in September 2004; VA examination 
reports dated in June 2001 and June 2005; VA treatment 
records from the Togas VA medical center dated from October 
1976 to November 1976 and from 1985 to 1987; VA treatment 
records from the Alexandria VA medical center dated from 
April 1996 to May 1996; VA treatment records from the Seattle 
VA medical center dated from June 1997 to July 1997; and VA 
treatment records from Spokane VA medical center dated from 
December 1996 to April 2006.  

The Board finds the January 2000 and February 2003 statements 
from the veteran in which the veteran describes the claimed 
stressor events which led to PTSD to be new and material 
evidence.  This evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  This evidence is material because 
it bears directly and substantially upon the specific matter 
under consideration which is whether the veteran experiences 
a stressor event in service which led to his PTSD.  As noted 
above, a reason for the denial of the claim in March 2000 was 
that the veteran did not submit evidence of the stressor 
events.  This evidence is significant because it raises the 
possibility of service connection for PTSD, and therefore, it 
must be considered in order to fairly decide this claim.  
Thus, the Board finds this evidence to be new and material 
evidence. 

The Board finds the treatment records by S.F. dated February 
2000 to April 2000; the VA treatment records from Spokane VA 
medical center dated in March 1999 and July 2002; the June 
2001 VA psychiatric examination report; the November 2002 
statement by Dr. J.L.; and the statement by Dr. C.A. dated in 
February 2003 to be new and material evidence.  This evidence 
is new because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it bears directly and 
substantially upon the specific matter under consideration 
which is whether the veteran currently has PTSD that is due 
to a stressor event in service.  This medical evidence 
indicates that PTSD has been diagnosed and the veteran was 
being treated for PTSD symptoms.  The June 2001 VA 
psychiatric examination report and the February 2003 
statement by Dr. C.A. relate the PTSD to the claimed stressor 
events.  This medical evidence is significant because it 
raises the possibility of service connection for PTSD, and 
therefore, it must be considered in order to fairly decide 
this claim.  Thus, the Board finds this evidence to be new 
and material evidence and the claim for service connection 
for PTSD is reopened.   


ORDER

Restoration of the 30 percent rating for the postoperative 
residuals of the left knee injury, effective December 1, 
2001, is warranted.  The appeal is granted to that extent.    

Entitlement to a disability evaluation in excess of 30 
percent for the service-connected postoperative residuals of 
the left knee injury is denied.  

New and material evidence having been received, the claim for 
service connection for PTSD is reopened and the appeal is 
granted to that extent.  


REMAND

Regarding the claim for service connection for PTSD, the 
Board finds that additional development of the stressor 
events is necessary and another VA psychiatric examination is 
necessary to determine whether the veteran currently has PTSD 
due to verified stressor events.  The Board notes that the 
medical evidence of record which relates the diagnosis of 
PTSD to the claimed in-service stressor events was based upon 
unverified stressors events.  See the June 2001 VA 
examination report and the February 2003 statement by Dr. 
C.A.  There is also some question as to whether the veteran 
currently has PTSD.  See the December 2004 VA treatment 
record which notes that the diagnosis of PTSD appears 
questionable. 

Review of the record shows that the veteran reported four 
stressor events.  The first stressor event consists of the 
veteran falling down a steep grade and sustaining pelvic 
fracture.  This stressor is verified by the service medical 
records.  The service medical records show that in October 
1984, while stationed in Germany, the veteran was walking 
down a steep grade at a castle and he lost his footing and 
fell over an embankment and hit a tree.  The service medical 
records indicate that the veteran's injuries consisted of a 
fracture of the left hip and pelvis.  The veteran was 
hospitalized from October 14 to October 26.  He was placed on 
convalescent leave from November 19 to November 21.  He 
retuned to limited duty on November 21.  This is the only 
reported stressor which is verified. 

The second stressor event allegedly occurred on December 24, 
1979 when the veteran was stationed in Korea.  The veteran 
reported that he was making a blotter run to Camp Casey, 2nd 
Military Police, 2nd Infantry Division, from Camp Stanley, 3rd 
Platoon, 2nd Military Police, 2nd Infantry Division.  The 
veteran contends that he was at the Military Police station 
in the latrine when he heard someone shout "grenade" and a 
grenade went off in the next room.  The veteran contends that 
he was injured by the shrapnel and that four other soldiers 
were wounded.  

Regarding the third stressor event, the veteran indicated 
that he was subject to life and death situations while 
serving as a military policeman.  Regarding the fourth 
stressor event, the veteran contends that during his first 
period of service, from February 1976 to April 1976, several 
soldiers in his unit committed suicide.  The veteran did not 
provide any specific dates or locations for these events and 
he did not identify the people involved.     

Regarding the third and fourth stressor events, the RO is 
unable to conduct any further searches for any credible 
supporting evidence of these stressor events, because the 
veteran did not provide specific details of the stressor 
events.  The Board finds that there is no credible supporting 
evidence of these claimed stressors.  

Review of the record reveals that the RO did not attempt to 
obtain credible supporting evidence of the 2nd stressor event 
by contacting the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Research of Unit Records).  The 
Board finds that the JSRRC should be contacted and a search 
should be conducted in order to obtain credible supporting 
evidence for the reported stressors.

As noted above, there is conflicting evidence as to whether 
the veteran currently has PTSD.  Thus, the Board also finds 
that a VA psychiatric examination is necessary to determine 
whether the veteran currently has PTSD and if so, whether the 
verified stressor event is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  

In addition, if the veteran's other claimed in-service 
stressors are independently corroborated, they must also be 
considered in accordance with the provisions of DSM-IV.  The 
sufficiency of a stressor is a medical determination.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Thus, the Board finds 
that the veteran should be afforded a VA examination to 
determine whether he has PTSD pursuant to DSM-IV.

The record shows that the veteran receives treatment for his 
psychiatric disorder at the VA medical facility in Spokane.  
The Board finds that the RO should make an attempt and obtain 
the VA mental health treatment records from the Spokane 
medical facility dated from April 2006 to present.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records 
of the veteran's treatment of a 
psychiatric disorder from the VA medical 
center in Spokane, Washington, dated from 
April 2006 to present.  

2.  The AMC/RO should review the entire 
claims file, including the veteran's 
previous statements of stressors, and 
prepare a summary of all his claimed 
stressors.  The summary should include a 
description of the following stressor 
event (the veteran reports that on 
December 24, 1979, in Korea, at Camp 
Casey, 2nd Military Police, 2nd Infantry 
Division, a grenade went off in the 
Military Police station and injured the 
veteran and four other soldiers).  This 
summary, copies of the veteran's DD Form 
214, and a copy of this remand, and all 
associated documents should be sent to 
the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA, 
22315-3802, for verification of 
stressors.  

The agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the veteran, it should provide specific 
confirmation of that fact.

3.  Thereafter, the RO/AMC should arrange 
for the veteran to undergo a VA 
psychiatric examination.  The veteran's 
claims must be provided to the examiner 
for review in connection with the 
examination.  The examiner should be 
advised that a verified in-service 
stressor consists of the following: in 
October 1984, while stationed in Germany, 
the veteran was walking down a steep 
grade at a castle and he lost his footing 
and fell over an embankment and hit a 
tree.  The veteran's injuries consisted 
of a fracture of the left hip and pelvis.  
The veteran was hospitalized from October 
14 to October 26, he was placed on 
convalescent leave from November 19 to 
November 21, and he retuned to limited 
duty on November 21.  The veteran did not 
serve on combat.  Any other stressors 
which are verified after the date of this 
remand should also be made known to the 
examiner.

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the stressor(s) 
specifically verified by the originating 
agency may be relied upon.  

The examiner should render an opinion as 
to whether the above in-service stressor 
(and any other stressors that have been 
subsequently been verified) is a 
sufficient traumatic event to support a 
diagnosis of PTSD in accordance with DSM-
IV.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder. 

4.  When the AMC/RO is satisfied that the 
record is complete, the AMC/RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


